           Case 2:20-cv-05317-GEKP Document 5 Filed 12/17/20 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________


ANDREW PERRONG, individually and on
behalf of a class of individuals similarly
situated.

                Plaintiff
                                                      Case No. 2:20-cv-05317
vs.

VICTORY PHONES LLC d/b/a PUBLIC
OPINION RESEARCH                                     JURY TRIAL DEMANDED

       Defendant.




                     FIRST AMENDED CLASS ACTION COMPLAINT

                                    Preliminary Statement

      1.       Plaintiff Andrew Perrong (“Plaintiff”), brings this action under the Telephone

      Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in

      response to widespread public outrage about the proliferation of intrusive, nuisance

      calling practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

      2.       Victory Phones LLC d/b/a Public Opinion Research (“Victory Phones” or

      “Defendant”) sent pre-recorded message automated calls to phone numbers, including

      Plaintiff, which is prohibited by the TCPA.

      3.       The Plaintiff never consented to receive such calls, which were placed to him for

      polling purposes. Because polling campaigns generally place calls to hundreds of

      thousands or even millions of recipients en masse, the Plaintiff brings this action on
     Case 2:20-cv-05317-GEKP Document 5 Filed 12/17/20 Page 2 of 9




behalf of a proposed nationwide class of other persons who received illegal automated

calls from or on behalf of Defendant.

4.       A class action is the best means of obtaining redress for the Defendant’s wide

scale illegal calling and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil

Procedure.

                                          Parties


5.       Plaintiff Andrew Perrong is a Pennsylvania resident, and a resident of this

District.

6.       Defendant Victory Phones LLC is a Michigan limited liability company with its

principal place of business in Grand Rapids, MI. The Defendant engages in calling

activity into this District, as it did with the Plaintiff.



                                 Jurisdiction & Venue

7.       The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740 (2012).

8.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of

the events or omissions giving rise to the claim occurred in this District, as the automated

calls to the Plaintiff was placed into this District.

                     The Telephone Consumer Protection Act
           Case 2:20-cv-05317-GEKP Document 5 Filed 12/17/20 Page 3 of 9




      9.       In 1991, Congress enacted the TCPA to regulate the explosive growth of the

      automated calling industry. In so doing, Congress recognized that “[u]nrestricted

      telemarketing . . . can be an intrusive invasion of privacy [.]” Telephone Consumer

      Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).




The TCPA Prohibits Automated calls

      10.      The TCPA makes it unlawful “to make any call (other than a call made for

      emergency purposes or made with the prior express consent of the called party) using an

      automatic telephone dialing system or an artificial or prerecorded voice … to any

      telephone number assigned to a … cellular telephone service…or any service for which

      the called party is charged for the call.” See 47 U.S.C. § 227(b)(1)(A)(iii).

      11.      The TCPA provides a private cause of action to persons who receive calls in

      violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

      12.      According to findings by the Federal Communication Commission (“FCC”), the

      agency Congress vested with authority to issue regulations implementing the TCPA, such

      calls are prohibited because, as Congress found, automated or prerecorded telephone calls

      are a greater nuisance and invasion of privacy than live calls, and such calls can be costly

      and inconvenient.

                                      Factual Allegations

      13.      Defendant is presumably in the business of conducting polling and proving

      associated research services.
         Case 2:20-cv-05317-GEKP Document 5 Filed 12/17/20 Page 4 of 9




       14.      To conduct these polls, Defendant relies on automated calling.

       15.      One of the polling strategies used by Defendant involves the use of pre-recorded

       calls.

The Calls to Mr. Perrong


       16.      Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 153(39).

       17.      Plaintiff’s telephone number is (215) 947-XXXX (the “Number”).

       18.      That number is charged for each call it receives.

       19.      Mr. Perrong receives a ring charge for each call placed to him on that line.

       20.      Mr. Perrong is also charged per minute for each call placed to him on that line.

       21.      On at least October 20, 2020 at 6:16 PM, the Plaintiff received a pre-recorded call

       from the Defendant with the caller ID 267-361-0291.

       22.      The call began with a recorded message indicating that the caller was conducting

       a survey on behalf of “Public Opinion Research” and requested that the call recipient

       “Press 1” if they were a male and “Press 2” if they were a female.

       23.      At the conclusion of the call, a pre-recorded message was played indicating that

       the call was “conducted by Public Opinion Research, 910-469-0574.”

       24.      In fact, the entire call was conducted with pre-recorded messages.

       25.      The Plaintiff never provided his consent or requested these calls.

       26.      Plaintiff was harmed by these calls. He was temporarily deprived of legitimate use

       of his phone because his phone line was tied up during the automated call and his privacy

       was improperly invaded. The Plaintiff was charged for the calls. Moreover, these calls
  Case 2:20-cv-05317-GEKP Document 5 Filed 12/17/20 Page 5 of 9




injured Plaintiff because they were frustrating, obnoxious, annoying, were a nuisance and

disturbed the solitude of Plaintiff.

                              Class Action Allegations

27.     As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

Procedure, Plaintiff brings this action on behalf of a class of all other persons or entities

similarly situated throughout the United States.

28.     The classes of persons Plaintiff proposes to represent is tentatively defined as:

All persons within the United States to whom: (a) Defendant and/or a third party
acting on their behalf, made one or more non-emergency telephone calls; (b) to
their telephone number for which they are charged per call or cellular telephone
number; (c) using the same or similar recorded message used to contact Plaintiff’s
Number; and (d) at any time in the period that begins four years before the date of
the filing of this Complaint to trial.

29.     Excluded from the classes are the Defendant, and any entities in which the

Defendant has a controlling interest, the Defendant’s agents and employees, any judge to

whom this action is assigned and any member of such judge’s staff and immediate family.

30.     The class as defined above is identifiable through phone records and phone

number databases.

31.     The potential class members number at least in the thousands, since automated

calling campaigns make calls to hundreds or thousands of individual a day. Individual

joinder of these persons is impracticable.

32.     Plaintiff Perrong is a member of the class.

33.     There are questions of law and fact common to Plaintiff and to the proposed

classes, including but not limited to the following:
  Case 2:20-cv-05317-GEKP Document 5 Filed 12/17/20 Page 6 of 9



          •   Whether Defendant violated the TCPA by using pre-recorded message
              technology to call telephone numbers of class members;

          •   Whether Defendant placed calls without obtaining the recipients’ prior consent
              for the call;

          •   Whether the Plaintiff and the class members are entitled to statutory damages
              because of Defendant’s actions.


34.       Plaintiff’s claims are typical of the claims of class members. Plaintiff’s claims,

like the claims of the Class arise out of the same common course of conduct by

Defendant and are based on the same legal and remedial theories.

35.       Plaintiff is an adequate representative of the class because his interests do not

conflict with the interests of the classes, he will fairly and adequately protect the interests

of the classes, and he is represented by counsel skilled and experienced in class actions,

including TCPA class actions.

36.       Common questions of law and fact predominate over questions affecting only

individual class members. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its

agents.

37.       Management of these claims is likely to present significantly fewer difficulties

than are presented in many class claims because the calls at issue are all automated.

Class treatment is superior to multiple individual suits or piecemeal litigation because it

conserves judicial resources, promotes consistency and efficiency of adjudication,

provides a forum for small claimants, and deters illegal activities. There will be no

significant difficulty in the management of this case as a class action.
  Case 2:20-cv-05317-GEKP Document 5 Filed 12/17/20 Page 7 of 9




38.    The likelihood that individual members of the classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

39.    Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.


                                   Legal Claims

                                Count One:
       Violation of the TCPA’s Prohibition Against Automated Calling
                         Via Pre-Recorded Message


40.    Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

41.    The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or

other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency

purposes, to the telephone number(s) of Plaintiff using an artificial or prerecorded voice.

42.    As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff

is entitled to an award of $500 in damages for each and every call made to his telephone

number for which he is charged for the call using an artificial or prerecorded voice in

violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

43.    Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendant

and/or its affiliates, agents, and/or other persons or entities acting on Defendant’s behalf
 Case 2:20-cv-05317-GEKP Document 5 Filed 12/17/20 Page 8 of 9




from violating the TCPA, 47 U.S.C. § 227, by making calls, except for emergency

purposes, to any number using an artificial or prerecorded voice in the future.

44.    The Defendant’s violations were willful and/or knowing.

WHEREFORE, for himself and all class members, Plaintiff request the following relief:

A.     Injunctive relief prohibiting Defendant from calling telephone numbers using an
       artificial or prerecorded voice.
C.     Because of Defendant’s violations of the TCPA, Plaintiff seeks for himself and the
       other putative Class members $500 in damages for each violation or—where such
       regulations were willfully or knowingly violated—up to $1,500 per violation,
       pursuant to 47 U.S.C. § 227(b)(3).
D.     An order certifying this action to be a proper class action under Federal Rule of
       Civil Procedure 23, establishing any appropriate classes the Court deems
       appropriate, finding that Plaintiff is proper representatives of the Class, and
       appointing the lawyers and law firms representing Plaintiff as counsel for the
       Class;
E.     Such other relief as the Court deems just and proper.
Plaintiff requests a jury trial as to all claims of the complaint so triable.

                                      PLAINTIFF,

                                      By his attorneys

                                      /s/ G. Clinton Kelley
                                      G. Clinton Kelley
                                      304 Ross Street, 7th Floor
                                      Pittsburgh, PA 15219
                                      Telephone: (412) 454-5599
                                      E-mail: gckesq@gmail.com

                                      Anthony I. Paronich
                                      Paronich Law, P.C.
                                      350 Lincoln Street, Suite 2400
                                      Hingham, MA 02043
                                      (508) 221-1510
                                      anthony@paronichlaw.com
                                      Subject to Pro Hac Vice
Case 2:20-cv-05317-GEKP Document 5 Filed 12/17/20 Page 9 of 9
